Case: 19-20143      Document: 00515273027         Page: 1    Date Filed: 01/15/2020




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                      No. 19-20143
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 15, 2020

UNITED STATES OF AMERICA,                                              Lyle W. Cayce
                                                                            Clerk
              Plaintiff - Appellee

v.

DESMOND OLUWASEYI JACKSON,

              Defendant - Appellant




                   Appeal from the United States District Court
                      Southern District of Texas, Houston
                           U.S.D.C. No. 4:18-CR-511-1


Before STEWART, CLEMENT, and HO, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Desmond Oluwaseyi Jackson timely appeals his
sentence imposed by the district court for five counts of false use of a passport
under 18 U.S.C. § 1543. Jackson challenges the district court’s cross reference
to the Sentencing Guideline for fraud, sentencing enhancement for the loss
amount given the insufficiency of evidence, and addition of a term of supervised
release at a subsequent sentencing hearing. We AFFIRM the district court’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20143      Document: 00515273027      Page: 2    Date Filed: 01/15/2020



                                   No. 19-20143
cross reference, loss amount enhancement, and the addition of the supervised-
release term.
                                         I.
                        Facts and Sentencing Proceedings
      In August 2018, Jackson was indicted on five counts of knowingly using
a falsified passport.
                                        A.
                                Charged Conduct
      These charges stem from a widespread fraudulent scheme involving
falsified bank accounts, wire transfers containing Business Email Compromise
(“BEC”) 1 fraud proceeds, fraudulently leased property, and romance scams.
The instances of fraudulent conduct begin in November 2017 and continue
through May 2018.
      The indictment detailed five instances where Jackson attempted to use
a counterfeit Federal Republic of Nigeria passport, purporting to be David Ola
Richman.        As David Ola Richman—a fictitious individual—Jackson
successfully opened bank accounts at (1) Wells Fargo Bank, (2) Chase Bank,
(3) Woodforest National Bank, and (4) First National Bank (collectively, the
“Richman Accounts”). During the relevant time period, Jackson also leased a
mailbox at a Postal Xpress store.
       Jackson’s coconspirators scammed victims into funding these accounts
using wire transfers. The BEC proceeds would remain in these repository
accounts until Jackson transferred the funds to his coconspirators. The money
was obtained primarily through romance scams. The romance scams were
schemes in which coconspirators targeted victims through email or other



      1 The Federal Bureau of Investigation defines BEC as a sophisticated email fraud
scheme contacting businesses and individuals to unlawfully obtain money.
                                          2
    Case: 19-20143    Document: 00515273027     Page: 3   Date Filed: 01/15/2020



                                 No. 19-20143
electronic communications, assumed fake personas, and pretended to have
romantic interest in the victims.     The victims were then seduced via e-
communications over several months and persuaded to wire money into the
Richman Accounts.     The Government interviewed five victims who wired
money into these accounts, totaling $32,950.00. Upon receipt, Jackson would
then transfer the monies to his collaborators and retain a portion for himself.
                                      B.
                             Uncharged Conduct
      While Jackson was not charged for the following conduct, the district
court nonetheless relied on it in sentencing Jackson:
      In its brief responding to Jackson’s presentence investigation report
(PSR) objections, the Government stated that Jackson opened an additional
Compass Bank account under the Richman alias. Jackson also used another
counterfeit passport in the name of Gibson Olarotimi Maxwell. Under this
alias, Jackson opened accounts at a (1) Wells Fargo Bank; (2) Chase Bank; (3)
Woodforest National Bank; (4) Bank of America; and (5) First National Bank
(collectively, the “Maxwell Accounts”).    Between each alias, 10 fraudulent
accounts were opened. According to the Government, it estimates that victims
(including the five interviewed) wired $389,252.79 of BEC proceeds to the
Richman and Maxwell Accounts.
                                      C.
                       PSR Calculation and Sentencing
      When Jackson was arrested, he voluntarily admitted that he used the
fraudulent passports to open these accounts. According to one of the arresting
officers, Jackson admitted that he received the fake passports “from people
outside of the country and [that] his role was to open up bank accounts and
receive transfers and deposits from different frauds, keep a small portion, and
then send the money to the people that he was working with.” [ROA.168]
                                       3
     Case: 19-20143      Document: 00515273027        Page: 4     Date Filed: 01/15/2020



                                     No. 19-20143
      On November 19, 2018, Jackson pleaded guilty without a plea
agreement. The district court accepted his guilty plea, found him guilty, and
scheduled his sentencing for February 26, 2018.
      The PSR recommended a sentence ranging from 24 to 30 months based
on an offense level of 17. The PSR’s calculation began with United States
Sentencing Guideline (“USSG”) § 2L2.2, which applies to passport fraud
offenses. The PSR then applied a cross reference from USSG § 2L2.2(c)(1)(A).
If the defendant used the fraudulent passport to commit a felony, this section
sets the offense level at the greater of the passport offense itself or the
underlying felony. Consequently, Jackson’s base offense level was six because
the cross reference was to a crime of fraud. Because of the cross reference, the
PSR recommended a twelve-level enhancement based on the fraud involving
nearly $400,000.00 2 and recommended another two-level enhancement for
committing a fraud using sophisticated means. Lastly, the PSR adjusted the
sentence downward three levels for acceptance of responsibility. This resulted
in an offense level of 17.
       Jackson objected to the section 2L2.2(c)(1)(A) cross reference for, inter
alia, lack of evidence. The Government responded with documentary evidence
that included text messages between Jackson and his coconspirators, and the
summaries of the five victim interviews.
       At sentencing, the district court overruled Jackson’s objections and found
the cross reference to be appropriate because Jackson’s conduct in opening the
bank accounts was “within the scope of the jointly undertaken criminal
activity, was in furtherance of the criminal activity, and it was reasonably
foreseeable to [Jackson] that the deposits into the accounts were the results of



      2This figure represents the total amount of deposits transferred into the Richman and
Maxwell Accounts.
                                            4
    Case: 19-20143    Document: 00515273027     Page: 5   Date Filed: 01/15/2020



                                 No. 19-20143
fraud.” Thus, the court adopted the PSR’s calculation and verbally sentenced
Jackson to 27 months of imprisonment.        The court then read the special
conditions of supervised release but did not announce the term of supervised
release it was imposing.
      An hour or so after the hearing adjourned, the district court called the
case again for what the court called “a continuation of the sentencing hearing.”
Realizing that it had not announced the term of the release, the court stated
that it “forgot to announce the term of supervised release[]” and sentenced
Jackson to three years of supervised release. The court overruled the defense
counsel’s objection to this pronouncement.
      Jackson timely appealed this sentence.
                                      II.
      Jackson argues that the district court misapplied the Guidelines. He
objects to the cross reference to fraud, the intended loss figure of $389,252.70
(which triggers a six-level enhancement), and the reconvening of the
sentencing hearing to orally pronounce the supervised-release term (which was
omitted at the initial hearing). As mentioned, Jackson objected to each issue
at sentencing.
                                      A.
              The Court Correctly Applied the Cross Reference.
      The first issue on appeal is the district court’s cross reference to fraud,
which has increased Jackson’s imprisonment range from a 0-to-6-month term
to a 24-to-30-month term. According to Jackson, the district court misapplied
this cross reference because it failed to make a finding about the scope of the
jointly undertaken activity.
      This court reviews a district court’s interpretation and application of the
Guidelines, including any cross references and selection of the applicable
sentencing guideline, de novo. See United States v. Grant, 850 F.3d 209, 219
                                       5
    Case: 19-20143      Document: 00515273027       Page: 6    Date Filed: 01/15/2020



                                    No. 19-20143
(5th Cir. 2017); United States v. Johnston, 559 F.3d 292, 294 (5th Cir. 2009).
This court reviews the district court’s factual findings only for clear error. See,
e.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
Because this issue concerns whether Jackson’s relevant conduct rises to that
of a fraud cross reference, it is a “[a] factual finding on a sentencing factor
[which] is not clearly erroneous so long as it is plausible in light of the record
read as a whole.” United States v. Cessa, 785 F.3d 165, 188 (5th Cir. 2015)
(quoting United States v. Alaniz, 726 F.3d 586, 622 (5th Cir. 2013)).
      Chapter 2 cross references 3 “shall be determined on the basis of” relevant
conduct. See USSG § 1B1.3(a); see also United States. v. Maseratti, 1 F.3d 330,
340 (5th Cir. 1993) (noting that the Guidelines allow a district court “to hold a
defendant accountable for all relevant conduct”). While Jackson pleaded guilty
only to fraudulent use of a passport, “non-adjudicated offenses may be
considered relevant conduct under the Guidelines.”                United States v.
Brummett, 355 F.3d 343, 344 (5th Cir. 2003). Conduct is considered relevant
when it is (1) within the scope of the jointly undertaken criminal activity, (2) in
furtherance of that criminal activity, and (3) reasonably foreseeable in
connection with that criminal activity, that occurred during the commission of
the offense of conviction. See USSG § 1B1.3(a)(1)(B); see also USSG § 1B1.3,
cmt. n.3; United States v. De Jesus-Ojeda, 515 F.3d 434, 442–43 (5th Cir. 2008).
      Here, the jointly undertaken criminal activity is wire fraud. Jackson’s
core contention is that the district court already made a ruling that the scope
of Jackson’s agreement was simply to open the Richman and Maxwell
Accounts, not to commit wire fraud. In turn, he claims that the court’s finding


      3   The cross-reference provision here is USSG § 2L2.2(c), which applies if “the
defendant used a passport or visa in the commission or attempted commission of a felony
offense, other than an offense involving violation of the immigration laws.” See USSG §
2L2.2(c)(1).

                                          6
    Case: 19-20143    Document: 00515273027     Page: 7   Date Filed: 01/15/2020



                                 No. 19-20143
is insufficient because the court did not find that “the wire fraud was within
the scope of Mr. Jackson’s agreement.” We disagree.
      Limiting Jackson’s participation only to opening accounts and
transferring proceeds would certainly understate his involvement. The five
victim interviews and Jackson’s electronic communications demonstrate that
his conduct was within the scope of the jointly undertaken criminal activity,
i.e., wire fraud. Jackson’s admissions to the arresting officer suggest that he
opened the accounts for the very purpose of receiving proceeds from fraud.
Each identified victim stated that she wired money to the Richman Accounts
and was scammed in the process of wiring her money. While Jackson did not
have any interaction with these victims, they were aware of the Richman
Account number in order to complete these wire transfers.                As the
accountholder, Jackson communicated the account information to his
collaborators, facilitating the wire fraud. Without this account information,
such funds could not be transferred, and the wire fraud could not have been
perpetuated. This coincides with the district court’s finding that opening these
accounts was within the scope of the wire fraud and that, without Jackson,
“there was no place to deposit the money or withdraw it from.” While he was
not committing fraud on the front end and targeting victims, Jackson was
certainly the “linchpin.”
      Additionally, the chat transcripts support that Jackson, at the very least,
intended to participate in these romance scams. While it is true that there is
no evidence indicating that he requested monies from the victims, Jackson’s
conduct fits the profile of a romance scam. Jackson was posing as a soldier and
would text certain messages to the victim to gain her trust (e.g., “I never
stopped thinking about you” and “I will talk to you later dear, I am off for
patrol”). The correlation between his conduct and the conduct of those who
harmed the five identified victims is undeniable.
                                       7
     Case: 19-20143       Document: 00515273027          Page: 8     Date Filed: 01/15/2020



                                       No. 19-20143
       In short, Jackson facilitated the fraudulent transfers from the identified
victims by setting up accounts to receive the transfers, and he appears to have
initiated a romance scam himself. Therefore, the schemes and fraudulent
transfers were within the scope of the criminal activities Jackson agreed to
participate in. Cf. United States v. Evbuomwan, 992 F.2d 70, 74 (5th Cir. 1993)
(“To hold a defendant accountable for the crime of a third person, the
government must establish that the defendant agreed to jointly undertake
criminal activities with the third person, and that the particular crime was
within the scope of that agreement.”). 4 We therefore affirm the district court’s
cross reference to fraud.
                                             B.
  The Court Did Not Commit Reversible Error in Calculating this Sentence.
       In adopting the PSR’s loss amount, the district court enhanced Jackson’s
offense level based on the PSR’s loss amount of $389,252.79 under USSG §
2b1.1(b)(1)(G).     This is the total amount of funds funneled through the
Richman and Maxwell Accounts. Jackson objected to this calculation, arguing
that the PSR contained insufficient evidence demonstrating that the entire
$389,252.79 was BEC proceeds.
       When the objection is preserved, we conduct a de novo review of
sentencing calculations, and we review the district court’s factual findings for
clear error. United States v. Velasco, 855 F.3d 691, 693 (5th Cir. 2017); United
States v. Scott, 892 F.3d 791, 796 (5th Cir. 2018) (“We review preserved



       4 We allowed Jackson to submit supplemental briefing on whether the district court
committed plain error in considering uncharged instances of Jackson using the fraudulent
passport to open bank accounts as “relevant conduct.” Jackson concedes that he did not raise
this issue in the district court. If this was error, it was not plain error. The government has
provided a plausible argument that the cross reference to the fraud guideline permits the
court to view the uncharged passport offenses as “relevant conduct” because they form part
of the “common scheme or plan” to commit wire fraud. See United States v. Hayes, 358 F.
App’x 685, 690 (7th Cir. 2009).
                                              8
    Case: 19-20143      Document: 00515273027      Page: 9   Date Filed: 01/15/2020



                                    No. 19-20143
challenges to the sufficiency of the evidence de novo, but we are ‘highly
deferential to the verdict.’”).
      “Calculation of total [loss] funds is a factual finding, which need only be
determined by a preponderance of the evidence, and is reviewed only for clear
error.” United States v. Yassine, 574 F. Appx. 455, 466 (5th Cir. 2014) (per
curiam); Cessa, 785 F.3d at 188 (stating that “a factual finding on a sentencing
factor is not clearly erroneous so long as it is plausible in light of the record”)
(quoting Alaniz, 726 F.3d at 622).
      The initial PSR contained assertions that the loss amount should include
all deposits between these two accounts.         Jackson objected to the lack of
evidence which prompted the Government to supplement the PSR with various
text messages involving Jackson and interviews from the five fraud victims.
This accounted for $32,950.00, less than 10% of the entire loss amount.
However, as to the remaining funds, Jackson has not identified any legitimate
sources nor has he identified a source of income that could legitimize these
funds. Cf. United States v. Reasor, 541 F.3d 366, 369 (5th Cir. 2008) (“If no
relevant affidavits or other evidence is submitted to rebut the information
contained in the PSR, the court is free to adopt its findings without further
inquiry   or   explanation.”)     (internal   quotation   and   citation   omitted).
Additionally, Jackson admitted to the arresting officer that he opened both
Richman and Maxwell Accounts to receive transfers and deposits from various
frauds and would keep a small portion for himself. Coupling these facts with
the five victim interviews and Jackson’s involvement vis-à-vis impersonating
a solider, it is plausible that the total loss amount was derivative of fraudulent
activity, especially considering that Jackson failed to submit rebuttal evidence
legitimizing the funds. See Reasor, 541 F.3d at 369; United States v. Huerta,
182 F.3d 361, 364 (5th Cir. 1999) (holding that the defendant bears the burden
of demonstrating that the PSR is inaccurate); cf. United States v. Mateo Garza,
                                          9
    Case: 19-20143      Document: 00515273027     Page: 10   Date Filed: 01/15/2020



                                  No. 19-20143
541 F.3d 290, 293 (5th Cir. 2008) (“We will not upset these findings unless they
are implausible in light of the record as a whole.”). In turn, this cannot be
considered a reversible error.
      Accordingly, we affirm the district court’s twelve-level enhancement
under USSG § 2b1.1(b)(1)(G).
                                       C.
          The District Court Had Authority to Add Supervised Term.
      The final issue relates to the district court’s reconvening of parties to add
the three-year supervised release term.            According to Jackson, this
resentencing is restricted under Rule 35(a). The Government considers this to
be a technical error permissible under Rule 35. We agree, this was a correction
of a technical error.
      Because it is a question of law, we conduct a de novo review of whether
the trial court “had authority to resentence a defendant pursuant to Rule
35(a).” United States v. Ross, 557 F.3d 237, 239 (5th Cir. 2009) (footnote
omitted). Rule 35(a) permits the district court to correct a sentence resulting
from “arithmetical, technical, or other clear error.” FED. R. CRIM. P. 35(a). It
is a “narrow authority” which “extends solely to cases in which an obvious error
or mistake has occurred in the sentence, that is, errors which would almost
certainly result in a remand of the case to the trial court for further action.”
United States v. Olarte-Rojas, 820 F.3d 798, 803–04 (5th Cir. 2016) (internal
quotation marks and citation omitted). Accordingly, we have recently affirmed
corrections in circumstances where the district court (1) “misspoke” and set the
imprisonment term on the lower Guidelines range when the court previously
stated it would sentence on the higher end; and (2) mistakenly used the wrong
number in a Guidelines provision.           See, e.g., United States v. Sanchez-
Villarreal, 857 F.3d 714, 718 (5th Cir. 2017); Olarte-Rojas, 820 F.3d at 803–06.


                                       10
    Case: 19-20143       Document: 00515273027          Page: 11     Date Filed: 01/15/2020



                                       No. 19-20143
       This case is no different than Sanchez-Villarreal. There, the defendant
objected to the PSR’s omittance of the mitigating role reduction. Sanchez-
Villarreal, 857 F.3d at 717. He urged the court to apply such reduction because
he was only a “mule” in this drug trafficking and did not coordinate the narcotic
transportation. Id. At sentencing, the district court overruled his objection
and made clear that such reduction would not be applied. Id. Nonetheless,
the court orally pronounced a 135-month sentence, which is on the lower end
of the Guidelines range. Id. “Several hours later . . . [the] court reconvened
the sentencing hearing and the judge explained that she had misspoken
[earlier] . . . and meant to sentence [the defendant] to 155 months’
imprisonment.” Id. On appeal, we affirmed the revision under Rule 35(a). We
reasoned that the district court had implied it would impose a high-end
sentence because it offered “no explanation [to] justify[] a downward variance”
and stated it would not apply the requested reduction. Id. at 718. Moreover,
after quickly recalling the matter, the trial court explained that it had “simply
misspoken” earlier. Id. Because “it [was] facially apparent from the record
that [the sentencing error] was an ‘obvious error or mistake that almost
certainly would result in a remand,’” we held that the court had the “authority
to resentence.” Id. (alterations in original) (citation omitted).
       According to Jackson, Sanchez-Villarreal is distinct from this case
because that trial court failed to explain the downward variance as mandated 5
and explicitly contradicted itself in sentencing the defendant to a lower term
than originally indicated. Here, by contrast, a sentence with no supervised
release is within the Guidelines range and is what the court imposed at the



       5Gall v. United States, 552 U.S. 38, 46 (2007) (“It is also clear that a district judge
must give serious consideration to the extent of any departure from the Guidelines and must
explain his conclusion that an unusually lenient or an unusually harsh sentence is
appropriate in a particular case with sufficient justifications.”).
                                             11
    Case: 19-20143     Document: 00515273027    Page: 12   Date Filed: 01/15/2020



                                 No. 19-20143
first hearing. Jackson further argues that calling a second hearing to modify
the sentence broke the sequence of events and violated Rule 35(a). Cf. United
States v. Meza, 620 F.3d 505, 508 (5th Cir. 2010) (affirming sentence revision
that occurred at the “same hearing, on the same day, within moments of the
original pronouncement” and stating that an “unbroken sequence of actions” is
a “compelling factor”).
      Jackson’s      arguments   in   distinguishing   Sanchez-Villarreal    are
unpersuasive and fail to consider the entirety of the record. First, while the
trial court had the discretion not to impose any supervised release, the record
reflects that the court always intended to impose some term of supervised
release. Indeed, the district court explicitly stated each special condition for
supervised release at the initial sentencing. It would be illogical to discuss
these conditions if the district court intended to impose no supervised release.
During the “continuation of the sentencing hearing,” the trial court stated that
it “forgot to announce the term of supervised release[].” This is similar to the
district court’s comment in Sanchez-Villarreal that it “misspoke” during the
initial sentencing. 857 F.3d at 718. Moreover, while the second hearing was a
break in events, the hearing reconvened within hours of the initial sentencing
hearing, just as it did in Sanchez-Villarreal. Id. And in the second hearing,
nothing suggests that “the district court ‘reexamine[d] whether a guideline
should be applied, reevaluate[d] the application of a guideline that was subject
to interpretation, reconsider[ed] calculations made under the appropriate
guidelines range, [sought] to alter the sentence because of a disagreement with
a guideline, or reconsider[d] whether the sentence was a proper exercise of its
discretion.’”   Id. (quoting Olarte-Rojas, 820 F.3d at 805) (alterations in
original).   Therefore, while Jackson’s sentence was modified at a second
sentencing hearing, “it is facially apparent from the record that [the sentencing


                                       12
    Case: 19-20143   Document: 00515273027      Page: 13   Date Filed: 01/15/2020



                                 No. 19-20143
error] was an ‘obvious error or mistake that almost certainly would result in a
remand.’” Id. (quoting Olarte-Rojas, 820 F.3d at 805) (alterations in original).
      Accordingly, it was permissible under Rule 35(a) for the trial court to
reconvene the sentencing hearing to impose the supervised-release term.
                                      III.
      For the foregoing reasons, we AFFIRM the district court’s judgment in
its entirety.




                                      13